On April 20, 1932, the protestee, Canadian county, by and through the county attorney, A. Francis Porta, filed in this court its application for review of the judgment of the Court of Tax Review, and on the 20th day of June, 1933, the following stipulation was filed: *Page 265 
"It is stipulated and agreed by and between the parties to this appeal as follows:
"1. The judgment of the trial court sustaining item 1 of the protest, involving the general fund of Canadian county, is error, and that said cause, in so far as this item of protest is concerned, should be reversed and judgment rendered herein overruling said item of protest. This stipulation is made for the reason that the identical questions of both law and fact involved in this item of protest were involved in cause No. 23564, heretofore decided by this court in an opinion filed in said cause in this court on June 28, 1932, in which said opinion the questions involved in this item of protest in the case at bar were decided adversely to the contention of the protestant.
"2. It is agreed that there is error in the judgment of the trial court sustaining item II of the protest, involving the tuberculosis and public health fund of Canadian county, and that said cause as to this item should be reversed and judgment rendered herein overruling said item of protest. This should be done for the reason that on June 13, 1933, this court handed down an opinion in cause No. 23526, in this court, involving the identical questions of both law and fact as are involved herein and holding in said opinion adversely to the contention of the protestant herein, and by reason thereof the judgment of the trial court sustaining this item of protest is error.
"Wherefore, all parties of this appeal pray that judgment be rendered herein in accordance with this stipulation of error.
"Dated this the 16th day of June, 1933."
We have checked the record with relation to the opinion referred to in the said stipulation, and find that it clearly states the law as to the matters involved, and judgment is therefore rendered in accordance with the said stipulation of error, reversing said items of protest.